Citation Nr: 1037529	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  10-21 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities claimed as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1955 to October 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for bilateral neuropathy of the 
legs.  The Veteran disagreed, and this matter is properly before 
the Board for adjudication.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran did not serve in Vietnam on active duty.

2.	Peripheral neuropathy of the lower extremities is not shown to 
have been present in service, or for many years after service 
and is not related to an in-service injury or event.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or as a result of 
active duty service and such may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in September 2009, VA notified the Veteran of 
the information and evidence needed to substantiate and complete 
his claim for service connection for bilateral neuropathy of the 
legs, due to Agent Orange exposure, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under the 
VCAA.   

The Board notes that in May 2010, the Veteran submitted a VA Form 
9, requesting a Board hearing.  Thereafter, in June 2010, the 
Veteran submitted a statement indicating his desire to cancel the 
request for a Board hearing.  Thus, the Board also finds that VA 
has complied with the VCAA's duty to assist by aiding the Veteran 
in obtaining evidence.  It appears that all known and available 
records relevant to the issue here on appeal have been obtained 
and are associated with the Veteran's claims file, and the 
Veteran does not appear to contend otherwise.  The Board finds 
that VA has done everything reasonably possible to notify and to 
assist the Veteran and that no further action is necessary to 
meet the requirements of the VCAA.  As such, the Board will now 
turn to the merits of the Veteran's claim.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Lay testimony, however, is competent to 
establish a diagnosis where the layperson is competent to 
identify the medical condition, is reporting a contemporaneous 
medical diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. 
§  3.307(a)(6)(iii).

For purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. 
§ 1116(a)(4); 38 C.F.R. 
§  3.307(a)(6)(i).

The law and regulations further stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  The following diseases are deemed associated with 
herbicide exposure, under VA law: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 2).  
38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f).

The Veteran contends that he was exposed to agent orange in 
Vietnam while serving as a merchant seaman from January 1969 to 
January 1996.  He asserts that while he was in Vietnam, he was on 
the ground in Cam Ranh Bay, Saigon, Quan Nam, and Da Nang.

As such, the Board shall initially consider the Veteran's claim 
pursuant to presumptive service connection. 38 C.F.R. § 3.309(e).  
The initial consideration is whether the Veteran was exposed to 
herbicides during active service.  The Veteran's service 
personnel records show that he served in the Navy and was 
assigned to the USS Rowan from November 1955 to October 1959.  
His DD Form 214 indicates that he was not awarded any medals.  

The Vietnam Service Medal was awarded to all members of the Armed 
Forces of the United States serving in Vietnam and its contiguous 
waters or airspace, as well as for those who served in Thailand, 
Laos or Cambodia in direct support of operations in Vietnam.  See 
Manual of Military Decorations and Awards (U.S. Department of 
Defense Manual 1348.33-M, September 1996).  The fact that the 
Veteran did not receive the Vietnam Service Medal indicates that 
he did not serve in Vietnam during active service.  Additionally, 
the evidence of record, including the service personnel records,  
reflects that at no time was the USS Rowan docked or stationed in 
Vietnam during the 1959 West Pacific Cruise.  

In a June 2010 statement, the Veteran stated that he was 
transferred to the U.S. Military Sealift Command Pacific during 
1970 to 1972, and the tank landing ships (LST's) he served on 
were stationed in South Vietnam and Cambodia.  The evidence of 
record reveals that the Veteran was employed as a civilian 
merchant seaman aboard ships operated by the Military Sealift 
Command from September 1968 to December 1973.  However, under the 
relevant regulations, a veteran is defined as a person who served 
in the active military, naval, or air service and who was 
discharged or released under conditions other than dishonorable, 
and that does not include membership in the merchant marines for 
the period in question.  See 38 C.F.R. § 3.1, 3.6, 3.7 (2009).  
Furthermore, merchant marine service after August 15, 1945 does 
not establish eligibility for compensation and/or pension.  Pub. 
L. No. 105-368, § 402 (2009).  

While the Veteran is a veteran with respect to his period of 
active service in the Navy from November 1955 to October 1959, 
the record does not show that he served in Vietnam during a 
period of active service.  As such, service connection for 
peripheral neuropathy of the lower extremities is not warranted 
on a presumptive basis.

Notwithstanding the foregoing law and regulations pertaining to 
presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases not 
subject to presumptive service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Hence, a claimant may establish service connection for 
any disability shown after service by presenting evidence which 
shows that it was at least as likely as not that the disease was 
caused by in-service exposure to Agent Orange.  38 U.S.C.A. 
§  5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has thoroughly reviewed all of the evidence of record 
and notes that the Veteran's February 2010 outpatient records 
reflect a diagnosis of peripheral vascular disease for which the 
Veteran takes cilostazol.  However, the Board also notes that no 
nexus has been made as to the relationship between the Veteran's 
peripheral neuropathy and exposure to Agent Orange or any other 
in-service event or injury.  Although the Veteran is competent to 
report symptoms as they come to him through his senses, he is not 
competent to provide evidence on questions of etiology or to 
render a diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

VA has not provided the Veteran with a VA examination to 
determine the existence or etiology of the claimed peripheral 
neuropathy.  The Board concludes that an examination is not 
needed in this case because, as discussed above, there is no 
probative or credible evidence establishing an in-service event, 
injury, or disease or that the Veteran's peripheral neuropathy 
may be otherwise related to service.  See Duenas v. Principi, 18 
Vet. App. 512 (2004); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, a 
remand for additional development of the medical record pursuant 
to 38 C.F.R. 
§  3.159(c)(4) is not required and service connection is not 
warranted on direct basis.

ORDER

Service connection for bilateral peripheral neuropathy of the 
lower extremities claimed as due to herbicide exposure is denied.




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


